DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This communication is in response to the amendment filed on 02/12/2021. The Examiner has acknowledged the amended Claims 15, 22 and 25.

Response to Arguments
3.	Applicant’s arguments [REMARKS] filed on 02/12/2021 have been fully considered. 

4.	Objection to Claim 25 has been withdrawn in view of applicant’s amendment.

5. 	The rejection of Claims 15 and 17-28 under 35 USC 103 has been withdrawn in view of applicant’s amendment and in light of applicant’s persuasive arguments based on the amendment.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Shane Jensen (Reg. No. 55, 301) on 03/09/2021.

In the Claims:

25. (Currently Amended) A system, comprising:

 a subscription management device and at least one security element for a mobile end device, 

the security element being initialized with a standard initialization, the standard initialization allowing access to functionalities of the secure element to the plurality of subscriptions that can be loaded into the storage of hardware security element, wherein access to the functionalities of the security element varies among the plurality of subscriptions, wherein the standard initialization allows access to the functionalities of the secure element to a first subscription of the plurality of subscriptions while also allowing access to the functionalities of the secure element to a second subscription of the plurality of subscriptions that is loaded later onto the security element than the standard initialization, 

wherein a subscription profile is assigned to a subscription of the plurality of subscriptions within the security element, the subscription profile defining conditions of use of a mobile radio network assigned to the subscription by means of the security element and the mobile end device, 

wherein the subscription management device is configured to specify the subscription profile in such a way that access of the subscription profile and of an application executable in the security element and associated with the subscription profile to functionalities of the security element are limited in a manner that is specific to the subscription profile, wherein information about which element.

Allowable Subject Matter
7.	Based on the further search conducted, the amendment filed on 02/12/2021, and in light of  persuasive arguments based on applicant’s amendment, the record is deemed sufficiently clear that no further statement of reasons for allowance is necessary. 

8.	Independent Claims 15, 22 and 25 are allowed. Dependent Claims 17-21, 23-24 and 26-28 are allowed in view of their respective dependence on independent claims. Allowed claims are renumbered to 1-13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3-10-2021